         Case 1:21-cr-00367-AJN Document 13 Filed 06/09/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      

  United States of America,


                –v–                                                               21-cr-367 (AJN)

                                                                                      ORDER
  Franklin Tomala, a/k/a “Franklin Hernandez,”

                        Defendant.



ALISON J. NATHAN, District Judge:

       Consistent with the discussion during the arraignment and initial conference held today,

June 9, 2021, it is ORDERED that:

   1. The Government shall complete discovery within 45 days.
   2. Defense motions are due September 10, 2021. Government oppositions are due October
      8, 2021. Defense replies are due October 22, 2021.
   3. A jury trial is tentatively set to begin January 24, 2022, for three days. If jury trials are
      still being set through the District’s centralized calendaring process at that time, the Court
      will request this trial date and inform the parties once the trial date is confirmed.
      Otherwise, trial will proceed on that date.
   4. Time is excluded under the Speedy Trial Act from today through January 24, 2022, to
      allow defense counsel time to investigate and prepare any pretrial motions and for the
      parties to prepare for trial.


       SO ORDERED.

Dated: June 9, 2021                                __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
